DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 1-32 filed April 10th, 2020 are the subject matter of this Office Action. 
Election/Restriction
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-18, drawn to a method of inhibiting or reducing tumor cell detachment, progression, proliferation of metastasis comprising administering to a subject an effective amount of one or more OSM small molecule antagonists, classified in A61K 31 and multiple subclasses. For example, if the OSM small molecule antagonist is OSM-SMI-8B, said methodology is classified in A61K subclass 31/427. Alternatively, if the OSM small molecule antagonist is OSM-SMI-10B, said methodology is classified in A61K subclass 31/341.
II. Claims 19-32 drawn to a pharmaceutical composition comprising a unit dose of at least 1 mg of one or more OSM small molecule antagonists of Group (I) and a pharmaceutically acceptable carrier, classified in C07D  and multiple subclasses. For example, if the OSM small molecule antagonist is OSM-SMI-8B, said methodology is classified in C07D subclass 277/04. Alternatively, if the OSM small molecule antagonist is OSM-SMI-10B, said methodology is classified in C07D subclass 307/26.
The inventions are independent or distinct, each from the other because:
Inventions (I) and (II) are related as product and process of use.  The inventions can be shown to be distinct if either or both of the following can be shown: (1) the process for using the product as claimed can be practiced with another materially different product or (2) the product as claimed can be used in a materially different process of using that product. See MPEP § 806.05(h).  
 In the present case, as shown in Whitehouse (Biochemical Pharmacology Vol. 16 pages 753-760. Published 1967), CAS Registry 587-54-2 or N-benzoyl-3-amino benzoic acid of Whitehouse which corresponds to OSM-SMI-23Q can be used in a materially different process, such as inhibiting chymotrypsin activity (See Tables 2-4).  
 Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply: 
 a) the inventions have acquired a separate status in the art in view of their different classification.
b) the inventions have acquired a separate status in the art due to their recognized divergent subject matter.
c) the inventions require a different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search queries).	
 In the instant case, the inventions require a different field of search. For example, the invention of Group (I) embraces searching for a neoplastic patient population administered a OSM antagonist, which is not required in the invention of Group (II). 
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.

ELECTION OF SPECIES
This application contains claims directed to the following patentably distinct species of OSM small molecule antagonists.
 The species are independent or distinct because each species of OSM small molecule antagonist comprises distinct physical and chemical properties, which in turn gives rise to pharmaceutical compositions comprising OSM small molecule antagonists with distinct physical and chemical properties. In addition, these species are not obvious variants of each other based on the current record. 
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species of OSM small molecule antagonist or a single grouping of patentably indistinct species of OSM small molecule antagonists, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, 1-32 are generic.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply:  the species require a different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search queries).	
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141. 
During a telephone conversation with Attorney Heidi Nebel on 05/24/2022 a provisional election was made with traverse to prosecute the invention of Group (II), claims 19-32 and the species of OSM-SMI-10B as the species of OSM small molecule antagonist.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 1-18 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention. Claims 19-32 are the subject matter of this Office Action. 
SPECIES ELECTION
After a careful review of the prior art, the elected species OSM-SMI-10B is free of the prior art. A claim directed to compound OSM-SMI-10B written in independent form is allowable over the prior art. The examiner has moved on to alternative species of OSM small molecule antagonists embraced within Tables 1-5 and the following rejections are based upon this species expansion. An example of this species expansion is N-benzoyl-3-amino benzoic acid or CAS Registry 587-54-2 which corresponds to OSM-SMI-23Q.   
 Priority
Acknowledgement is made of Applicant’s claim to priority to U.S. Provisional Application 62832384 filed 04/11/2019.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 07/20/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
 
 Claim Objections
Claims 19-32 are objected to because of the following informalities:  Claim 19 is directed to a pharmaceutical composition comprising a unit dose of at least 1 mg of a small molecule antagonist to oncostatin M depicted in Tables 1 to 5 or derivatives thereof, and a pharmaceutically acceptable carrier, except OSM-SMI-8 or OSM-SMI-10. 
 MPEP 2173.05 (s) states that where possible, claims are to be complete in themselves. Incorporation by reference to a specific figure or table "is permitted only in exceptional circumstances where there is no practical way to define the invention in words and where it is more concise to incorporate by reference than duplicating a drawing or table into the claim. Incorporation by reference is a necessity doctrine, not for applicant’s convenience." Ex parte Fressola, 27 USPQ2d 1608, 1609 (Bd. Pat. App. & Inter. 1993) (citations omitted). In the present case it is not absolutely necessary that the claims refer to the Tables instead of listing the compounds, as shown in claims 31 and 32, respectively. Appropriate correction to import the OSM-SMI compounds of claims 31-32 into the scope of claims 1 and 19 is required.

Claim Rejections - 35 USC § 112-Paragraph B
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 19-32 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The metes and bounds of limitation of “derivatives thereof” in the phrase “one or more OSM small molecule antagonists from the group depicted in Tables 1 to 5 and/or derivatives thereof” are unclear as there are multiple interpretations of the limitation “derivatives thereof”, and said limitation has not been defined in the instant specification. One interpretation of the phrase “derivatives thereof” refers to any functional derivative of a OSM small molecule antagonists from the group depicted in Tables 1 to 5. Said functional derivative is capable of performing the same function as OSM small molecule antagonists from the group depicted in Tables 1 to 5, but comprises a molecular structure distinct from antagonists embraced in Tables 1 to 5. An example of this interpretation is OSM-SMI-11 found in US2015/0093391 shown below. 
  
    PNG
    media_image1.png
    171
    634
    media_image1.png
    Greyscale

Applicant is reminded of MPEP 2703.05(g) which states that the use of functional language in a claim may fail "to provide a clear-cut indication of the scope of the subject matter embraced by the claim" and thus be indefinite. In re Swinehart, 439 F.2d 210, 213 (CCPA 1971). 
An alternative interpretation of the phrase “derivatives thereof” refers to any structural derivative of an OSM small molecule antagonists from the group depicted in Tables 1 to 5. However, there are no structural blazemarks in the specification as to which compounds are embraced in the genus of “derivatives thereof”, an which compounds do not. Additionally, the OSM small molecule antagonists in Tables 1-5 are composed of differing structural classes embraced within classes C07D and A61K (See substituted 1,3-thiazoles of OSM-SMI-8A to 8J (C07D 277/00), substituted furans of OSM-SMI-10A and 10B, (C07D 307/00), substituted benzamides of OSM-SMI-23, substituted quinolines of OSM-SMI-26 (C07D 215/00) and substituted quinazolines of OSM-SMI-27 (C07D 239/72). Considering there are many classes of compounds that are identified in the instant specification as OSM small molecule antagonists, each with differing chemical structures, features and physical properties, one of ordinary skill in the art would not have readily apprised of which compounds lie inside the claimed genus of “derivatives thereof” and which compounds lie outside the claimed genus. 
As recited in MPEP 2173.05 (a) Claim language may not be "ambiguous, vague, incoherent, opaque, or otherwise unclear in describing and defining the claimed invention." Packard, 751 F.3d at 1311. Applicants need not confine themselves to the terminology used in the prior art, but are required to make clear and precise the terms that are used to define the invention whereby the metes and bounds of the claimed invention can be ascertained.  In the instant case, Applicant has failed to do so regarding the claimed genus. 
For purposes of examination, the examiner has interpreted the phrase “derivatives thereof” to refer to as functional derivatives of  a OSM small molecule antagonists from the group depicted in Tables 1 to 5. Said functional derivative is capable of performing the same function as OSM small molecule antagonists from the group depicted in Tables 1 to 5, but comprises a molecular structure distinct from antagonists embraced in Tables 1 to 5. An example of this interpretation is OSM-SMI-11 found in US2015/0093391 shown below.
 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 19-32 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jorcyk (US2015/0093391 published 04/02/2015).
 
    PNG
    media_image2.png
    167
    456
    media_image2.png
    Greyscale

 Jorcyk teaches small molecule antagonists of oncostatin M are effective therapeutics for the treatment of cancer and inhibiting the metastasis of said neoplastic disorder (abstract, claims 1-24). Jorcyk teaches pharmaceutical compositions comprising a unit dose of at least 1 mg of said oncostatin M small molecule antagonist, formulated in a pharmaceutically acceptable carrier (claims 21-23). Compound OSM-SMI-11 is taught as a potent inhibitor of oncostatin M (Table II, Figures 15A-15B, 16C-D, Figure 17, claims 1, 9). 
As discussed in the 35 USC 112 paragraph B rejection above, the examiner has interpreted the phrase “derivatives thereof” to refer to as functional derivatives of an OSM small molecule antagonist from the group depicted in Tables 1 to 5. Said functional derivative is capable of performing the same function as OSM small molecule antagonists from the group depicted in Tables 1 to 5, but comprises a molecular structure distinct from antagonists embraced in Tables 1 to 5. As such, the potent oncostatin M small molecule antagonist OSM-SMI-11 of Jorcyk shown above reads on this limitation. 
Jorcyk teaches that said oncostatin M antagonists are formulated into pharmaceutically acceptable carriers including DMA and PEG for administration to neoplastic patients in order to treat cancer in a subject in need. Doses of 50 mg/kg of said oncostatin M small molecule antagonist are embraced in the methodology of Jorcyk  ([0120]-[0125], [0246]). 
Regarding the limitation of claim 28, Jorcyk teaches preparing compositions comprising said oncostatin M small molecule antagonist in combination with a gp-130 antagonist in order to treat the neoplastic disorder ([0102]-[0104], claims 1, 7-9).  Furthermore, regarding the limitation of claims 20 and 29, combinations of said oncostatin M antagonist with an additional chemotherapeutic agent are embraced within the teachings of Jorcyk (claims 21-22). 

Claim(s) 19, 24, 27, 30-32 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Whitehouse (Biochemical Pharmacology Vol. 16 pages 753-760. Published 1967).
 
    PNG
    media_image3.png
    745
    1651
    media_image3.png
    Greyscale

Whitehouse (Biochemical Pharmacology Vol. 16 pages 753-760. Published 1967) teaches N-benzoyl-3-amino benzoic acid (N-Benzoyl-3-AB; page 753, page 756, Table II). As shown in page 42 of the instant specification and CAS Registry 587-54-2,  said N-benzoyl-3-amino benzoic acid of Whitehouse corresponds to OSM-SMI-23Q.   Whitehouse teaches preparing pharmaceutical compositions comprising N-benzoyl-3-amino benzoic acid formulated in the pharmaceutically acceptable carrier of DMSO (page 754, 759, Tables II and VI).
 Regarding the claimed limitation directed to use of the composition to inhibit metastasis of the primary tumor (claims 27, 30), such a limitation of the instant claims fails to patentably distinguish the instant claims over the cited prior art because such a limitation is an intended use of the composition (i.e., an intent to use the disclosed composition as inhibitor of metastasis), which does not impart any physical or material characteristics to the composition that is not already present in the cited prior art. If the body of a claim fully and intrinsically sets forth all of the limitations of the claimed invention, and the preamble merely states, for example, the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention's limitations, then the preamble of not considered a limitation and is of no significance to claim construction. See Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.2d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999). See also Rowe v. Dror, 112 F.3d 473, 378, 42 USPQ2d 1550, 1554 and MPEP §2112.02(11). In the instant case, the cited prior art N-benzoyl-3-amino benzoic acid pharmaceutical formulation of Whitehouse meets each and every structural and physical limitation of the instantly claimed composition and, thus, would be reasonably expected to be capable of performing the intended use as instantly claimed, absent factual evidence to the contrary and further absent any apparent structural difference between the composition of the prior art and that of the instant claims.
	
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 19-32 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8  of U.S. Patent No. 10,286,070.  
 Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims are drawn to pharmaceutical compositions comprising derivatives of oncostatin M small molecule antagonists. 
 As discussed in the 35 USC 112 paragraph B rejection above, the examiner has interpreted the phrase “derivatives thereof” to refer to as functional derivatives of an OSM small molecule antagonist from the group depicted in Tables 1 to 5. Said functional derivative is capable of performing the same function as OSM small molecule antagonists from the group depicted in Tables 1 to 5, but comprises a molecular structure distinct from antagonists embraced in Tables 1 to 5. As such, the potent oncostatin M small molecule antagonist OSM-SMI-11 of claims 1-8 of U.S. Patent No. 10,286,070  reads on the present limitation of “derivatives thereof” . Present claims 20, 28-29 are directed to the combination of said derivative with a chemotherapeutic agent or a gp-130 antagonist, which overlaps with the subject matter embraces in claims 1-8 of U.S. Patent No. 10,286,070.
  
Conclusion
In view of the rejections set forth above, no claim is allowed. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEORGE W KOSTURKO whose telephone number is (571)270-5903. The examiner can normally be reached M-F 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Winston Shen can be reached on 571-272-3157. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

GEORGE W. KOSTURKO
Examiner
Art Unit 1628



/THEODORE R. HOWELL/Primary Examiner, Art Unit 1628